Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 8-9, 11, 13-16, 18, 20, 22, 24. 26, 28, 30, 32-34, are pending in this application.
Claims 4-7, 10, 12, 17, 19, 21, 23, 25, 27, 29, 31, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-9, 11, 13-16, 18, 20, 22, 24. 26, 28, 30, 32-34, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“In the context of determining whether sufficient utility as a drug, medicant, and the like in human therapy has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [compounds and the utilities] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965). 
 “A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
“Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.” In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The claimed inventions are not enabled for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims embraced all gamma secretase inhibitors or modulators, known today and those that may be discovered in the future. The gamma secretase inhibitors or modulators are non-limiting and each class may be in the hundreds of thousands. The nature of the invention is using them as pharmaceuticals.
The state of the prior art is that enzymes react in a lock and key mechanism and the structure of the compound must be specific. The presence of methyl instead of H changes the binding of a compound with an enzyme. For example, theophylline and caffeine differ by a methyl group but one is used as a bronchodilator while the other is not used as a pharmaceutical. Hence, there is no absolute predictability or established correlation between In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The claims are drawn to non-limiting gamma secretase inhibitors and gamma secretase modulators. Each class may be in the hundreds of thousands. The claims embraced all the gamma secretase inhibitors and gamma secretase modulators that are known today and those that may be discovered in the future. To ascertain the inhibitors and modulators, one must read the specification and other external sources into the claims contrary to several precedent decisions by the US courts and official practice. There is no disclosure in the specification how to make all the gamma secretase inhibitors and gamma secretase modulators that are known today and those that may be discovered in the future. Specific inhibitors are cited at page 6 and figure 10 in the specification. However, how to make them are not disclosed. There is no incorporation by reference of publications where process of making non-limiting gamma secretase inhibitors and gamma secretase modulators can be found.  Modulating embraced both inhibition and activation. However, the specification, [0020], disclosed only gamma secretase inhibitors.
The claims are broader in scope than the specification enabling disclosure. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
There is no absolute predictability or established correlation between the compounds and the specification disclosures. There is a zone of uncertainty between the specification and See Ex parte Mass, 9 USPQ2d 1746, (187). 
Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time it was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  
Applicant should note that enablement requirement is an “essential material”. See 37 CFR 1.57(b), 1.57(c)(1) to (3). See also MPEP 608.01(p), which states as follows: 
In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). . . . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found”. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
 Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  Applicant must limit the claim to a specific inhibitor, which must have adequate enablement in the specification.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1-3, 8-9, 11, 13-16, 18, 20, 22, 24. 26, 28, 30, 32-34, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the reasons set forth above applicant fails to particularly point out and distinctly claim the subject matter, which the applicant regards as the invention. See the Examiner’s suggestion above.
Claims 8 and 11, are duplicates. Under the US patent practice, duplicates or substantial duplicate claims cannot be in the same application. By deleting one of the duplicates, the rejection would be overcome. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 11, 13, 16, 18, 32-34, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edge et al., US 2015/0209367 A1, (effective filed date 9/7/12). 
Edge et al., teach gamma secretase inhibitors, salts and composition thereof for treatment hearing loss. See claims 1-15.  Edge et al., teach the hearing loss is caused by noise, 
Some claims are drawn to gamma secretase modulators. However, modulator embraced inhibitor and activator.
The instant invention relates to treatment of cochlear synaptopathy, which according to the specification includes non-limiting examples, set forth as follows:

    PNG
    media_image1.png
    303
    636
    media_image1.png
    Greyscale

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, 11, 13, 15-16, 18, 24, 26, 28, 30, 32-34, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seiders et al., US 2019/0194140 A1 (effective filed date 10/30/15).
Seiders et al., disclosed 

    PNG
    media_image2.png
    105
    256
    media_image2.png
    Greyscale
 , 
    PNG
    media_image3.png
    144
    201
    media_image3.png
    Greyscale
 , salts and compositions thereof useful for treating otic diseases and disorders, which includes hearing loss caused by noise, ototoxin, ageing or hidden hearing loss and [0002]-[0011]. Other otic disorders are listed in [0086].  Examples of the compositions are disclosed at [0029] to [0047], which are the same as in the instant claims 28, 30. The composition is administered to an area at or near the round window of the cochlear or by intratympanic administration, [0053] but the route of administration can be changed to provide therapeutic effective amount for a particular disorder, [0088]. The compounds are gamma secretase inhibitors, [0073].
Some claims are drawn to gamma secretase modulators. However, modulator embraced inhibitor and activator.
The instant invention relates to treatment of cochlear synaptopathy, which according to the specification includes non-limiting examples, set forth as follows:

    PNG
    media_image4.png
    255
    639
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 8-9, 11, 13-16, 18, 20, 22, 24. 26, 28, 30, 32-34, are rejected under 35 U.S.C. Seiders et al., US 2019/019414 A1 (effective filed date 10/30/15) in view of Edge et al., US 2015/0209367 A1, (effective filed date 9/7/12) and Kujawa et al., Hear Res. (2015) 330(00), pp. 191-199. 
Applicant claims treating cochlear synaptopathy by administering gamma secretase inhibitors, gamma secretase modulators or salts thereof. In preferred embodiments, applicant claims oral administration (claim 14) of the composition (claim 28) and type of cochlear synaptopathy (claim 33).   
Determination of the scope and content of the prior art (MPEP 2141.01 
Seiders et al., and Edge et al., teach as set forth above under anticipatory rejections.
Kujawa et al., teach it was believed the primary target are hair cells loss in sensorineural hearing loss, and the secondary target is cochlear-nerve cell damage. However, it has now been discovered that cochlear synaptopathy occurred without hair cell loss in noise-induced hearing loss. They also discovered cochlear synaptopathy precedes hair cell loss in age-related hearing loss.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Seiders et al., and Edge et al., is that applicant claims oral administration. 

Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings by the prior arts, the desire of applicant 1) to treat patients who present with cochlear synaptopathy due to hearing loss listed by the prior arts and 2) to avoid the prior arts.  
Per the specification, [0066], cochlear synaptopathy being treated by applicant is due to hearing loss exemplified above, which are the same as the prior arts. It should be noted that [0066] listing are examples and therefore non-limiting.  Having known that cochlear synaptopathy occurs in noise-induced, age-related hearing loss, etc., that gamma secretase inhibitors are useful for treating hearing loss, knowing that modulation embraced inhibition, one of ordinary skill who wanted to treat cochlear synaptopathy would have known and be motivated to administer gamma secretase inhibitors or gamma secretase modulators at the time the invention was made.  There is reasonable expectation of success because the inventions are in the same field of endeavor. 

As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond ordinary skill to practice conventional technique of oral administration of gamma secretase inhibitors or gamma secretase modulators. Such is deemed invention of reasoning not of creativity, KSR, supra.
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Gamma secretase inhibitors and gamma secretase modulators are known class of compounds, examples of which are disclosed by the prior arts and are known for treating hearing loss. Cochlear synaptopathy is known to occur in hearing loss-induced by noise, ageing, etc. They were in the public domain prior to the time this application was filed.  While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
 Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-9, 11, 13-16, 18, 20, 22, 24. 26, 28, 30, 32-34, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28, of U.S. Patent No. 10,925,872.  Although the claims at issue are not identical, they are not patentably distinct from each other because, the invention in US ‘872, is claimed in the instant, the difference is the scope of the inhibitors or modulators. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.


/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
September 14, 2021